IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 141
                                           :
         REACCREDITATION OF THE            :
         PENNSYLVANIA BAR                  : DISCIPLINARY RULES DOCKET
         ASSOCIATION WORKERS'              :
         COMPENSATION LAW                  :
         SECTION                           :




                                        ORDER


PER CURIAM:


         AND NOW, this 1st day of July, 2016, upon consideration of the recommendation

of the Pennsylvania Bar Association Review and Certifying Board, the Pennsylvania Bar

Association Workers’ Compensation Law Section is hereby reaccredited as a certifying

organization in the area of Workers’ Compensation Law for a period of five years

commencing January 12, 2017.